DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities: --and-- should be added at the end of line 3.
Claim 29 is objected to because of the following informalities: --and-- should be added at the end of line 3.
Claim 38 is objected to because of the following informalities: --and-- should be added at the end of line 6.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 22, 24, 25, 27-30, 32, 33, and 35-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulm, III (“Ulm” US 20190110805.

    PNG
    media_image1.png
    187
    655
    media_image1.png
    Greyscale

Regarding claims 21, 22, 24, 25, 27, and 28, Ulm discloses a clot retrieval device comprising:
	(claim 21) a device body having a tubular medial section and tapered proximal and distal ends (see annotated Fig. 103 above); and
	a coil positioned within the device body (1200);
	(claim 22) wherein the coil is radiopaque ([0880]);
	(claim 24) further comprising at least one elongated element positioned in the device body spanning at least one of the tapered proximal and distal ends of the device body (1016), wherein the coil is connected to the elongated element (see Fig. 103);
	(claim 25) wherein the elongated element is a wire ([0880]);
	(claim 27) wherein the coil adopts an elongated configuration when the clot retrieval device is in an elongated configuration and a radially expanded configuration when the clot retrieval device is in a radially expanded configuration ([0880]; the coil 1200 is described as stretching to have a first length greater than the second length, which means the second shorter length would have a greater radial expansion);
	(claim 28) wherein the tapered proximal and distal ends form closed ends (see Fig. 103).
Regarding claims 29, 30, 32, 33, and 35-37, Ulm discloses a clot retrieval device comprising:
	(claim 29) a device body having a tubular medial section and tapered proximal and distal ends (see annotated Fig. 103 above); and
	a spring positioned within the device body (1200);
(claim 30) wherein the coil is radiopaque ([0880]);
claim 32) further comprising at least one elongated element positioned in the device body spanning at least one of the tapered proximal and distal ends of the device body (1016), wherein the coil is connected to the elongated element (see Fig. 103);
	(claim 33) wherein the elongated element is a wire ([0880]);
(claim 35) wherein the spring adopts an elongated configuration when the clot retrieval device is in an elongated configuration and a radially expanded configuration when the clot retrieval device is in a radially expanded configuration ([0880]; the spring 1200 is described as stretching to have a first length greater than the second length, which means the second shorter length would have a greater radial expansion);
(claim 36) further comprising a plurality of connected device bodies (see Fig. 103; 1042 + 1048);
	(claim 37) wherein the tapered proximal and distal ends form closed ends (see Fig. 103).
Regarding claims 38-40, Ulm discloses a clot retrieval device comprising:
(claim 38) a device body having a tubular medial section and tapered proximal and distal ends (see annotated Fig. 103 above);
the device body adopting an elongated configuration when in a delivery catheter and a radially expanded configuration when outside of the delivery catheter (see Figs. 130-132); and
an inner element positioned within the device body;
wherein the inner element adopts a first elongated configuration when the device body is in its elongated configuration, and a second radially expanded configuration when the device body is in its radially expanded configuration ([0880]; the spring or coil 1200 is described as stretching to have a first length greater than the second length, the first length achieved by tensioning the elongated member 1016, thus giving the inner element 1200 a first elongated configuration when the device body is withdrawn into the catheter, which means the second shorter length would have a greater radial expansion when the inner element 1200 is in the extended, relaxed state);
(claim 39) wherein the inner element is a coil or spring ([0880]); and
claim 40) wherein the inner element adopts a substantially linear profile when the device body is in its elongated configuration (as described in [0880], inner element 1200 adopts an elongated configuration when tensioned, thus considered to be a “substantially linear profile” in the tensioned, elongated state).

Claims 21, 24-26, 28, 29, 32-34, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruzzi et al. (“Bruzzi” US 20160038174).

    PNG
    media_image2.png
    229
    452
    media_image2.png
    Greyscale

	Regarding claims 21, 24-26, and 28, Bruzzi discloses a clot retrieval device comprising:
	(claim 21) a device body having a tubular medial section and tapered proximal and distal ends (see annotated Fig. 28 above; it is noted that Fig. 28 shows a slightly different arrangement from the embodiment comprising coil 41, but the cage shape is uniform across all embodiments and best shown in Fig. 28); and
	a coil positioned within the device body (42);
	(claim 24) further comprising at least one elongated element positioned in the device body spanning at least one of the tapered proximal and distal ends of the device body (41), wherein the coil is connected to the elongated element (see Figs. 15-17);
	(claim 25) wherein the elongated element is a wire (elongated element 41 is disclosed as a tube, but is a thin flexible hollow member, thus also consistent with an acceptable structure of a wire);
claim 24 – alternate rejection) further comprising at least one elongated element positioned in the device body spanning at least one of the tapered proximal and distal ends of the device body (2), wherein the coil is connected to the elongated element (see Fig. 17, the coil 42 being within the elongated element 2)
	(claim 26) wherein the elongated element is a tube (see Fig. 17); and
	(claim 28) wherein the tapered proximal and distal ends form closed ends (see Fig. 28).
Regarding claims 29, 32-34, and 37, Bruzzi ‘174 discloses a clot retrieval device comprising:
	(claim 29) a device body having a tubular medial section and tapered proximal and distal ends (see annotated Fig. 28 above); and
	a spring positioned within the device body (6);
(claim 32) further comprising at least one elongated element positioned in the device body spanning at least one of the tapered proximal and distal ends of the device body (see the shaft around which the coil 6 is wound, akin to the shaft 41 identified in the rejection of claim 24 above), wherein the coil is connected to the elongated element (see Figs. 28-29);
	(claim 33) wherein the elongated element is a wire (see Figs. 28-29; the shaft being a thin, flexible filament to function as required, thus consistent with a wire);
	(claim 32 – alternate rejection) further comprising at least one elongated element positioned in the device body spanning at least one of the tapered proximal and distal ends of the device body (1), wherein the coil is connected to the elongated element (see Figs. 28-29; [0177]);
	(claim 34) wherein the elongated element is a tube (see Fig. 29); and
	(claim 37) wherein the tapered proximal and distal ends form closed ends (see Fig. 28).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ulm.
	Regarding claims 23 and 31, Ulm discloses the device of claims 22 and 30, but fails to disclose the radiopaque material forming the radiopaque coil of claim 22 or radiopaque spring of claim 30.
	However, Ulm does disclose radiopaque markers comprising radiopaque materials including platinum, palladium, gold, and tantalum ([0530, 0564, 0599, 0685, 0718, 0747]).
It would have been obvious to having ordinary skill in the art to have used known radiopaque materials such as platinum, palladium, gold, and tantalum as a radiopaque material for the radiopaque coil or radiopaque spring because it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the radiopaque coil or radiopaque spring from known radiopaque materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771